Exhibit 10.1

 

COMMONWEALTH REIT
2012 EQUITY COMPENSATION PLAN

 

CommonWealth REIT (the “Company”) hereby adopts the CommonWealth REIT 2012
Equity Compensation Plan (the “Plan”); effective as of the Effective Date (as
defined in Section VIII).

 

I.                                        PURPOSE

 

The Plan is intended to advance the interests of the Company and its
subsidiaries by providing a means of rewarding selected officers and Trustees of
the Company, employees of the Manager, and others rendering valuable services to
the Company, its subsidiaries or to the Manager, through grants of the Company’s
Shares.

 

II.                                   DEFINITIONS

 

Terms that are capitalized in the text of the Plan have the meanings set forth
below:

 

(a)                                 “Board” means the Board of Trustees of the
Company.

 

(b)                                 “Company” means CommonWealth REIT, a
Maryland real estate investment trust.

 

(c)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(d)                                 “Key Person” means an employee, consultant,
advisor, Trustee, officer or other person providing services to the Company, to
a subsidiary of the Company, or to the Manager.

 

(e)                                  “Manager” means a person or entity
providing management or administrative services to the Company.

 

(f)                                  “Participant” means a person to whom Shares
have been granted, or any other person who becomes owner of the shares by reason
of such person’s death or incapacity.

 

(g)                                  “Plan” means this CommonWealth REIT 2012
Equity Compensation Plan, as it may be amended from time to time.

 

(h)                                 “Securities Act” means the Securities Act of
1933, as amended.

 

(i)                                    “Share Agreement” means an agreement
between the Company and a Participant regarding Shares issued to the Participant
pursuant to the Plan.

 

(j)                                    “Shares” means the Company’s common
shares of beneficial interest, par value $.01 per share.

 

(k)                                 “Trustee” means a member of the Board.

 

III.                              SHARES SUBJECT TO THE PLAN

 

Subject to the provisions of Article VII, the maximum number of Shares which may
be granted under the Plan following the Effective Date is 3,000,000, subject to
adjustment as set forth herein.  If any Shares subject to an award under the
Plan are forfeited, cancelled, repurchased or surrendered, the Shares with
respect to such award shall, to the extent of any such forfeiture, cancellation,
repurchase or surrender, again be available for awards under the Plan.

 

Subject to the terms of any Share Agreement, a holder of Shares granted under
the Plan, whether or not vested, shall have all of the rights of a shareholder
of the Company, including the right to vote the Shares and the right to receive
any distributions, unless the Board shall otherwise determine.  Certificates
representing Shares may be imprinted with a legend to the effect that the Shares
represented may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with the terms of the Securities Act
and the applicable Share Agreement, if any.  In addition, the Company may hold
the certificates representing Shares pending lapse of any applicable vesting,
forfeiture, repurchase, transfer or similar restrictions.

 

--------------------------------------------------------------------------------


 

IV.                               METHOD OF GRANTING SHARES

 

Grants of Shares to any Key Person shall be made by action of the Board, which
shall have the sole discretion to select persons to whom Shares are to be
granted, the amount and timing of each such grant, the extent, if any, to which
vesting restrictions or other conditions (which may include repurchase rights)
shall apply to the award and all other terms and conditions of any award (which
terms and conditions need not be the same as between recipients or awards).  If
a person to whom such a grant of Shares has been made fails to execute and
deliver to the Company a Share Agreement within ten (10) days after it is
submitted to him or her, the grant of Shares related to such Share Agreement may
be cancelled by the Company, acting by the Board, at its option and in its
discretion without further notice to the Participant.  No Trustee or officer of
the Company may be granted more than 1,000,000 Shares under the Plan after the
Effective Date.  Nothing in this Section IV shall prevent the Board from
delegating its authority to make grants to a committee pursuant to Section V.

 

V.                                    ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board or, in the discretion of the Board,
a committee designated by the Board and composed of at least two (2) members of
the Board.  All references in the Plan to the Board shall be understood to refer
to such committee or the Board, whichever shall be administering the Plan from
time to time.  All questions of interpretation and application of the Plan and
of grants of Shares shall be determined by the Board in its sole discretion and
the Board shall have the authority to do all things necessary to carry out the
purposes of the Plan, and its determinations shall be final and binding upon all
persons, including the Company and all Participants.  Without limiting the
generality of the foregoing, the Board is authorized to (i) adopt and approve
from time to time the forms and, subject to the terms of the Plan, the terms and
conditions of any Share Agreement; (ii) make adjustments to awards in response
to changes in applicable laws, regulations, or accounting principles; and
(iii) prescribe, amend and rescind rules and regulations relating to the Plan. 
If it determines to do so, the Board may grant shares under this Plan which are
not subject to vesting, forfeiture, repurchase and transfer restrictions.

 

For so long as Section 16 of the Exchange Act is applicable to the Company, each
member of any committee designated to administer the Plan shall qualify as a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and, in the event that the Board determines to grant awards under the Plan which
constitute “qualified performance-based compensation for purposes of
Section 162(m) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), each member of any committee designated to administer the
Plan shall qualify as an “outside director” within the meaning of Section 162 of
the Code and the regulations thereunder.

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”)
with respect to the Company, transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successor under the Exchange
Act.

 

VI.                              ELIGIBLE PERSONS

 

The persons eligible to receive grants of Shares shall be those persons selected
by the Board in its discretion from among Key Persons who contribute to the
business of the Company and its subsidiaries.

 

VII.                          CHANGES IN CAPITAL STRUCTURE

 

In the event of any stock dividend or other similar distribution (whether in the
form of stock or other securities), stock split or combination of shares
(including a reverse stock split), conversion, reorganization, consolidation,
split-up, spin-off, combination, merger, exchange of stock, extraordinary cash
dividend or other similar transaction or event, the Board shall make adjustments
to the maximum number of Shares that may be issued under the Plan under
Article III and Article IV and shall also make appropriate adjustments to the
number and kind of shares of stock, securities or other property (including
cash) subject to awards then outstanding under the Plan affected by such change
and to the other terms and conditions of such awards. No fractional Shares shall
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole Share.

 

--------------------------------------------------------------------------------


 

VIII.                     EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF
PLAN; EFFECT ON PRIOR PLAN

 

The Plan shall be effective at the close of business on May 8, 2012 (the
“Effective Date”), subject to its approval by the Company’s shareholders. 
Shares may be granted under the Plan from time to time until the close of
business on the tenth anniversary of the Effective Date.  Awards outstanding at
Plan termination shall remain in effect according to their terms and the
provisions of the Plan.  The Board hereafter may at any time amend or terminate
the terms of an award or the Plan in any respect, provided that (without
limiting Article VII hereof) the Board may not, without the affected
Participant’s consent, amend or terminate the terms of an award or the Plan so
as to affect adversely the Participant’s rights under an outstanding award.  Any
amendments to the Plan shall be conditioned upon shareholder approval only to
the extent, if any, such approval is required by applicable law or listing
requirement.  Upon the approval of the Plan, no further awards shall be made
under the HRPT Properties Trust 2003 Incentive Share Award Plan (the “Prior
Plan”).  Awards granted under the Prior Plan before the Effective Date shall
continue to be governed by the terms of the Prior Plan and any applicable Share
Agreement.

 

IX.                               MISCELLANEOUS

 

A.            Nonassignability of Shares.  Shares subject to a Share Agreement
shall not be assignable or transferable by a Participant except in accordance
with the terms of the applicable Share Agreement or as may be permitted by the
Board.

 

B.            No Guarantee of Employment.  Neither the award of Shares nor a
Share Agreement shall give any person the right to continue in the employment or
service of, or to continue to act as an officer or, Trustee of, or to serve in
any other capacity with, the Company, any subsidiary or the Manager.

 

C.            Tax Withholding; Section 409A.  To the extent required by law, the
Company shall withhold or cause to be withheld income and other taxes incurred
by a Participant by reason of a grant of Shares, and as a condition to the
receipt of any grant such a Participant shall agree that if the amount payable
to him by the Company in the ordinary course is insufficient to pay such taxes,
he or she shall upon request of the Company pay to the Company an amount
sufficient to satisfy its tax withholding obligations.  It is intended that
awards granted under the Plan be exempt from the application Section 409A of the
Internal Revenue Code of 1986 and the Plan and such awards shall be construed in
accordance with that intention.

 

D.            Conditions to Issuance.  The issuance of Shares under the Plan is
subject to compliance with (1) the laws, rules and regulations of all public
agencies and authorities applicable to the issuance and distribution of Shares
and (2) the listing rules of any stock exchange or national market system on
which the Shares are listed.

 

E.             No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan.  The Board shall determine whether cash, other
Awards, or other property shall be issued or paid in lieu of such fractional
Shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

F.              Governing Law.  The Plan shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
contracts made and to be performed therein, without reference to the conflicts
of law principles thereof.

 

--------------------------------------------------------------------------------